DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of IDS filed 02/02/2022, 12/14/2021 and 04/13/2021.
Claims 1-25 are pending.
Priority
This application claims benefit of 63/014,277 filed 04/23/202 and 63/009,623 filed 04/14/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al., (WO 2018194356 A1, cited by applicant on form 1449) in view of Li et al., (US 20080131505 A1).
For claims 1-6 and 11, CHUNG discloses pharmaceutical composition comprising mesylate salt of N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide or novel crystalline form thereof of N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide mesylate (see the whole document with emphasis on the abstract, formula 1 and 2; page 6, paragraph [46] to page 8, paragraph [60]).   The pharmaceutical composition is in the form of tablet, capsule, elixir, suppository, sterile solution or suspension, lotion, gel, ointment or cream (paragraph bridging pages 10 and 11).   The composition comprises pharmaceutically acceptable additive that is at least diluent or excipient, disintegrant, lubricant, binder and surfactant (page 11, paragraphs [77]).   The pharmaceutically acceptable additive may include Kollidon, shellac, gum Arabic, talc, titanium oxide, sugar/sugar cane, gelatin, water, polysaccharide such as lactose or glucose, paraffin, vegetable oil (peanut oil or sesame oil), alcohol (ethanol or glycerol), mineral powder (kaolin, clay, talc and chalk), synthetic mineral powder (highly dispersed silicic acid and silicate), emulsifier (lignin, sulfite liqueur, methylcellulose, starch, polyvinylpyrrolidone), magnesium stearate, stearic acid, sodium lauryl sulfate (page 11, paragraph [78]).   Methylcellulose is a cellulose derivative.   One of the forms of the pharmaceutical forms for CHUNG’s composition is tablet.
CHUNG differs from claims 1-4 and 11 is that CHUNG does not teach the claimed ratios of cellulose derivative to sugar or sugar alcohol.   However, Li teaches that ratio of microcrystalline cellulose (MCC), which is a cellulose derivative to sugar alcohol such as mannitol I, a sugar alcohol, influences the hardness of a tablet.   For example, Li teaches that combination of 75% MCC and 25% mannitol shows consistently superior hardness (paragraph [0073], Figs. 3 and 4 and Table 4 on pages 6 and 7).   Therefore, at the effective date of the invention, the artisan would look to CHUNG with respect to hardness of tablet to use amounts of MCC and mannitol that would produce the desired hardness.   Figs. 3 and 4 show effect on hardness by lowering the content of mannitol and/or increasing the content of MCC.   Therefore, the artisan be motivated to adjust amounts of MCC and mannitol to achieve tablets that would have the desired hardness.   
For claims 5 and 6, the MCC and mannitol of Li meet the requirements of the claims.
For claim 7, CHUNG teaches the presence of disintegrating agent (paragraph [77] on page 11).   Li teaches croscarmellose sodium (paragraph [0049]).
For claim 8, the artisan would be motivated to use amount of the disintegrant that would predictably produce the expected disintegration of the tablet.
For claim 9, both CHUNG and Li teaches magnesium stearate (paragraph [78] on page 11 of CHUNG and paragraph [0072]-[0073] of Li).
For claim 10, combination of magnesium stearate and croscarmellose sodium meet the claim.
For claims 12-13 and 19,  CHUNG teaches powder X-ray diffraction (PXRD) (claims 2-6, paragraphs [52], [91], [119], Table 3).
For claims 14-15, the artisan at the effective date of the invention would optimize the relative amounts of the active agent, N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide base or salt thereof, microcrystalline cellulose, mannitol, croscarmellose sodium and magnesium stearate for composition of CHUNG as modified by Li that would be predictably effective as treatment for non-small cell lung cancer.   N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide is an epidermal growth factor receptor (EGRF) tyrosine kinase inhibitor (TKI) ---EGRF-TKI.
For claims 16-17, Li teaches colloidal silicon dioxide as glidants in tablets (paragraph [0050].
Therefore, CHUNG in combination with Li renders claims 1-17 and 19 prima facie obvious.

Claim(s) 1 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al. (WO 2018194356 A1, cited by applicant on form 1449) in view of Li et al. (US 20080131505 A1), as applied to claim 1, and further in view of Yoon et al. (US 6,437,006 B1).
CHUNG in view of Li has been described above to render claim 1 prima facie obvious.    Claims 20-25 depend on claim 1.
For claims 20-25, CHUNG teaches that the dose/.dosage of the mesylate varies depending on the weight of the weight of the patient and that in general the dosage of mesylate of N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide ranges from about 10 mg/day to about 1000 mg/day (paragraph [76] of page 11).   The pharmaceutical composition comprises additive that is at least one diluent, excipient, disintegrant, lubricant, binder, surfactant, Kollidon, talc and others (paragraphs [23]-[24], [70]-[71], [77]-[78]).   CHUNG does not teach the amount of the excipient or diluent or additive used with the active in the pharmaceutical.   However at the effective date of the invention the, the artisan knowing the mg/day of the active agent administered would prepare the pharmaceutical with adequate amount of the additive that would be effective to carry the N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide base or the salt for administration.   For example, the excipient or diluent or additive is larger in amount than the active agent.    Also for example, Yoon teaches pharmaceutical composition in which the additive/carrier/diluent/excipient is greater than the amount of the active agent such as the active agent ranging from 5.49% to 16.48% with additive/carrier/diluent/excipient as the remainder (See examples 1-6 at columns 9-12).   Therefore at the effective date of the invention the artisan guided by the teaching of CHUNG would look to the prior art such as Yoon to formulate the pharmaceutical composition of CHUNG where the additive/carrier/diluent/excipient is higher than the amount of the N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide base or salt thereof.   One having ordinary skill in the art would optimize the composition based on the drug in question, N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide in amount that when administered would be effective for the intended use of the drug N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide.   These amounts would include the ratio recited in claims 20-21 and the percent amounts recited in claims 22-25.
Therefore, CHUNG in view of Li and further in view of Yoon renders claims 20-25 prima facie obvious.

Claim(s) 1, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al. (WO 2018194356 A1, cited by applicant on form 1449) in view of Li et al. (US 20080131505 A1), as applied to claims 1 and 16, and further in view of HESSEL et al. (WO 2018136796 A1)     
CHUNG in view of Li has been described above to render claims 1 and 16 prima facie obvious.    Claim 18 depends on claim 1 through claim 16.
 Li teaches colloidal silicon dioxide as glidant.   Li does not teach the amount of the colloidal silicon dioxide in its composition.   However, colloidal silicon dioxide has been known to be used in amounts of 0.2-1-2 % (see page 18, 4th line from the bottom; page 19 at paragraph [0038] and [0040]; page 20 at paragraph [0049]; page 21 at paragraph [0050] and [0051] of HESSEL).   Therefore, at the effective date of the invention, the ordinary skilled artisan would look to the prior art such as HESSEL for guidance on amounts of colloidal silicon dioxide glidant for use in the composition of CHUNG according to Li that would be effective to predictably produce effective tablet formulation comprising mesylate salt of N-(5-(4-(4-((dimethylamino)methyl)-3-phenyl-lH-pyrazol-1-yl)pyrimidine-2-ylamino)-4-methoxy-2-morpholinophenyl)acrylamide.
Therefore,  CHUNG in view of Li and further in view of HESSEL renders claim 18 prima facie obvious.
No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613